Exhibit 10.1

ADDENDUM TO STOCK PURCHASE AGREEMENT

THIS ADDENDUM TO STOCK PURCHASE AGREEMENT (“Addendum”) is dated July 18, 2013,
by and between ASTRONICS CORPORATION, a corporation organized under the laws of
New York (“Buyer”), PECO, INC., a corporation organized under the laws of the
state of Oregon, USA (“Company”), and the shareholders of the Company identified
on the signature page (collectively, “Sellers”).

RECITALS

A. On or about May 28, 2013, the parties executed and delivered a Stock Purchase
Agreement (together with all schedules, exhibits and amendments thereto, the
“Agreement”).

B. The parties desire to modify certain of the terms and covenants set forth in
the Agreement and update certain of the schedules thereto.

AGREEMENT

In consideration of the mutual covenants and promises set forth below, the
parties hereby agree as follows:

 

  1. Defined Terms. Capitalized terms that are not defined in this Addendum
shall have the meanings ascribed to them in the Agreement.

 

  2. Modification of the Agreement.

2.1 Section 3.2(b) of the Agreement is amended by deleting the last sentence of
the paragraph and replacing it with the following:

“At the Closing, Buyer shall pay the Holdback Amount to the Escrow Agent, who
shall hold such funds in escrow pursuant to the terms of this Agreement and the
Escrow Agreement.”

2.2 Section 3.2(c) of the Agreement is amended by added the following sentence
to the end of the paragraph:

“At the Closing, Buyer shall pay the Environmental Holdback Amount to the Escrow
Agent, who shall hold such funds in escrow pursuant to the terms of this
Agreement and the Environmental Escrow Agreement.”

2.3 The first sentence of Section 11.4(d) of the Agreement is amended by
deleting such sentence and replacing it with the following:



--------------------------------------------------------------------------------

“Any payments received by the Company from the applicable carriers under the
Environmental Policies, including payments from any settlements or policy
buy-backs which were requested in writing by Sellers, shall be paid promptly by
the Company to the Sellers’ Representatives, so long as (i) such insurance
payments correspond to an environmental expense already paid to the Company from
the Environmental Holdback Amount (and/or from the Holdback Amount) that has not
been previously reimbursed to the Sellers’ Representative, (ii) such insurance
payments correspond to an environmental expense paid by the Company prior to the
Closing Date, or (iii) such payments from the applicable insurance carriers were
derived from a prevailing judgment or a settlement of insurance coverage
litigation where the initial costs of the litigation were borne by the Sellers
in accordance with Section 11.4(b) above.”

2.4 The following defined terms set forth in Appendix A of the Agreement are
amended by deleting those existing defined terms and replacing them with the
following:

““Company’s Working Capital” means the current assets (excluding cash and cash
equivalents and insurance reimbursements for environmental investigation,
testing and remediation expenses) of the Company less the current liabilities of
the Company (excluding environmental investigation, testing and remediation
expenses).

“Target Working Capital” shall mean US$16,500,000.”

3. Updated Schedules. Updated Schedule 4.10 and Schedule 4.19 are attached to
this Addendum and incorporated herein. In addition, Company and Sellers shall
also provide to Buyer updated lists of Inventory of the Company, accounts
payable, accounts receivable and employees as of July 16, 2013.

4. Continuing Effectiveness. Except as expressly modified in this Addendum, all
terms, conditions and covenants set forth in the Agreement shall remain in full
force and effect among the parties.

5. Counterparts. This Addendum may be executed by the parties in separate
counterparts, each of which when executed and delivered shall be an original,
but all of which together constitute one and the same instrument.

6. Complete Agreement. This Addendum, the Agreement and the other documents
referenced in the Agreement or executed and delivered at the Closing constitute
the entire agreement between the parties and supersede any prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they related in any way to the subject matter hereof.

[Signature page follows]



--------------------------------------------------------------------------------

 

BUYER: ASTRONICS CORPORATION By:   /s/ David C. Burney

Name: David C. Burney

Title: Secretary/Treasurer

 

SELLERS:

 

/s/ Steven M. Michaelis

Steven M. Michaelis

 

/s/ Sally Jane Michaelis

Sally Jane Michaelis

 

/s/ Scott M. Michaelis

Scott M. Michaelis

 

/s/ Sarah Jane Levy

Sarah Jane Levy

 

/s/ Scott A. Smith, Trustee, or successors in trust, under the Scott A. Smith
Trust Agreement

Scott A. Smith, Trustee, or successors in trust,

under the Scott A. Smith Trust Agreement

 

/s/ James M. Stocks

James M. Stocks

 

/s/ Joseph C. Kempe, as Trustee of the Margaret C. Taylor Investment Trust u/t/d
June 4, 2010

Joseph C. Kempe, as Trustee of the Margaret C. Taylor

Investment Trust u/t/d June 4, 2010

 

/s/ Joseph C. Kempe, as Trustee of the Herbert J. Taylor Investment Trust u/t/d
June 4, 2010

Joseph C. Kempe, as Trustee of the Herbert J. Taylor

Investment Trust u/t/d June 4, 2010

 

COMPANY:

 

PECO, INC.

 

By:  

/s/ Stephen M. Scheidler

Name: Stephen M. Scheidler

Title: President/CEO